Citation Nr: 0910425	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  03-31 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to a compensable evaluation for residuals, 
resection, left eye muscle for esotropia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran has active service from January 1966 to January 
1968.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (RO) in Chicago, Illinois and 
Waco, Texas.  A July 2003 rating decision from the Chicago RO 
denied the claim for service connection of bilateral tinnitus 
and continued a noncompensable evaluation for residuals, 
resection, left eye muscle for esotropia.  (Jurisdiction over 
these claims was later transferred to the Waco RO.)  A 
September 2004 rating decision from the Waco RO denied the 
claim for service connection of PTSD.

The issues of entitlement to service connection for bilateral 
tinnitus and entitlement to a compensable evaluation for 
residuals, resection, left eye muscle for esotropia will be 
addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The Veteran is not shown to have engaged in combat with 
the enemy.

2.  The Veteran's claimed in-service stressors have not been 
corroborated to have occurred by official service records or 
any other credible supporting evidence.

3.  PTSD was not manifested during service, nor is any 
current diagnosis of PTSD shown to be causally or 
etiologically related to service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in July 2004.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
While this notice does not provide any information concerning 
the evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006), since this decision affirms the RO's 
denial of service connection, the Veteran is not prejudiced 
by the failure to provide him that further information.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. §5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, the Board notes that although the Veteran has 
not been provided a VA examination, there is of record a 
mental health assessment regarding PTSD.  Consequently, there 
is sufficient evidence to decide the claim and no further 
examination is necessary since adjudication of this claim 
depends solely on whether the Veteran's claimed stressors 
have been corroborated.  See 38 C.F.R. § 3.159(c) (4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  

The Veteran essentially contends that he has PTSD that is due 
to stressful incidents during service in Vietnam.  Service 
connection will be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury or disease in the line of duty, in 
active military, naval, or air service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. 

Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that a claimed in-
service stressful event actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether a veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that a veteran engaged 
in combat with the enemy and an alleged stressor is combat-
related, then the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v, Brown, 
9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, VA determines that a veteran did not engage in 
combat with the enemy or that a veteran engaged in combat 
with the enemy, but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).  Such a determination is based on an analysis of all 
the evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995). The Board is not required 
to accept an appellant's uncorroborated account of active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).

The Veteran contends that he was involved in an incident in 
which he and fellow servicemen in Vietnam were mistakenly 
attacked by Korean soldiers while on a convoy, that he passed 
through ambush zones under heavy fire and that he witnessed 
killings in Saigon.  The Veteran contends that these 
occurrences are the central stressor events leading to the 
development of PTSD.  The Veteran's DD Form 214 shows that he 
served a year overseas with USARPAC (U.S. Army Pacific 
Command) and that he received a Vietnam Service Medal.  The 
record does not reflect, and the Veteran has not contended, 
that he has received any awards which denote combat.  
Additionally, the record does not indicate any military 
occupational specialty (MOS) otherwise suggesting direct 
participation in combat.

The Veteran's service treatment records do not indicate, and 
the Veteran does not otherwise allege, any pertinent 
psychiatric treatment during service.  A service separation 
examination dated in December 1967 expressly shows that the 
Veteran was found to be psychiatrically "normal" at that 
time.  This December 1967 finding considered the Veteran's 
report of symptoms in his medical history questionnaire at 
that time, which included express denials of any "frequent 
trouble sleeping," "frequent or terrifying nightmares," 
"depression or excessive worry," "loss of memory or 
amnesia," or "nervous trouble of any sort."  There is 
otherwise no contemporaneous evidence suggesting PTSD 
symptoms during service.

The Board acknowledges and has considered that PTSD may first 
manifest some time following a stressor event and still be 
causally related to that stressor event.  However, as 
discussed below, the Veteran has not identified any in-
service stressor event in this case which may be 
appropriately verified as having occurred.

The essential question in this case involves whether the 
Veteran has identified any specific stressor-event during 
service which may be objectively verifiable.  In this case, 
the Board finds that the Veteran has not identified any 
potential stressor event which can be verified.  The Board 
notes that without any verified stressor event, a PTSD 
diagnosis, even if present, cannot be sufficient to establish 
entitlement to service connection.

The Veteran contends that he suffers from PTSD as the result 
of the above-described incidents involving the alleged attack 
and observation of killings.  These contentions have been 
presented in the most detail in a June 2006 stressor 
statement and through testimony at the October 2008 Board 
hearing.  The Veteran explained that the attack on the convoy 
event involved other soldiers, but he did not provide any 
names or identifying information.  Thus, the Veteran's 
account indicates that the claimed stressor event was known 
to a few other people, and the Veteran does not identify any 
of the other servicemen involved; nor is any clear indication 
of the timing of the claimed stressor presented.  He provided 
no dates of when he travelled through ambush zones under 
heavy fire.  He offered no detail regarding witnessing 
killings in Saigon, other than he witnessed killings while 
there.  Thus, no reasonable corroboration attempt through 
official sources could be expected to reveal pertinent 
records and reports of the described incidents.

Unfortunately, the Veteran's statements do not present an 
account of a stressor-event which might be reasonably 
corroborated under the circumstances; the Veteran has not 
identified the people he claims witnessed any alleged convoy 
attack or ambush.  He has given no detail regarding 
witnessing killings in Saigon.  The Board notes that the 
Veteran's service records have been reviewed in seeking 
corroboration of a pertinent event correlated to the 
Veteran's described stressors, but the records contain no 
indication of any such events.  The Board notes that none of 
the Veteran's service records, nor any other contemporaneous 
evidence of record, provides any information which might help 
to verify the occurrence of the Veteran's described stressor 
events.  As such, the VA is unable to initiate a viable 
search for corroborating evidence which might assist the 
Veteran, because the Veteran has not presented details which 
may otherwise suggest a course of developing corroborating 
evidence.

The Board emphasizes that at least one potential specific 
stressor event must be corroborated in order for PTSD to be 
warranted.  The Board may not accept the Veteran's testimony 
in this case without objective verification, as the Veteran 
is not shown to be a combat Veteran for the purposes of 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f).

Service connection cannot be granted for PTSD in the absence 
of an associated corroborated stressor.  The Board 
acknowledges the Veteran's description of the claimed 
stressors.  However, the Veteran has not provided 
corroborating evidence of the claimed specific stressor 
events, and has not presented an account with details 
suggesting that corroboration may be viable through a search 
of official records.

Service in Vietnam alone does not constitute a specific 
stressor for which service connection may be granted.  The 
Board emphasizes that mere presence in a combat zone is not 
sufficient, solely in and of itself, to support a claim of 
service connection for PTSD.  A stressor must consist of a 
verified event during service. Zarycki v. Brown, 6 Vet. App. 
91, 99 (1993).

The Veteran is not shown to be entitled to the 3.304(f) 
presumption concerning testimony of combat incidents from 
Veteran's shown to have participated in combat.  The 
Veteran's service personnel records do not reflect any 
combat-specific decorations, and the evidence of record does 
not otherwise demonstrate that the Veteran engaged in combat 
with enemy forces.  Neither is service in Vietnam, in and of 
itself, sufficient to demonstrate participation in combat in 
the capacity contemplated by 38 C.F.R. § 3.304(f).  The fact 
that the Veteran is not shown to be entitled to the 3.304(f) 
presumption does not mean that the Board doubts that the 
Veteran's service was hazardous, and would not necessarily 
prevent the Veteran from establishing entitlement to service 
connection for PTSD should he provide corroborating evidence 
of an in-service stressor event.  The fact that the Veteran 
does not benefit from the 3.304(f) presumption in this case 
only means that the Board cannot accept the Veteran's 
uncorroborated lay statements as sufficient evidence of the 
occurrence of a stressor event which is claimed to have 
caused PTSD.  The outcome of this case could be different if 
the Veteran provided evidence to corroborate an event which 
meets the applicable criteria and is determined by competent 
medical evidence to be a causal PTSD stressor resulting in a 
confirmed diagnosis of PTSD.  The Board has no authority in 
this case to grant service connection for PTSD without a 
specific stressor event with verifying corroborating 
evidence.

In this case, the law simply does not offer any basis for 
granting service connection for PTSD without a specific and 
corroborated stressor event.  The Board understands the 
Veteran's testimony regarding traumatic combat-like 
experiences while serving in Vietnam; nevertheless, no 
corroborating evidence has been presented to verify the 
occurrence of such experiences.  The law simply does not 
offer any basis for granting service connection for PTSD 
without corroboration of a stressor event in this case.  In 
view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for PTSD.  That benefit 
sought on appeal must, accordingly, be denied.


ORDER

Service connection for PTSD is denied.  



REMAND

A preliminary review of the record discloses that at the 
Veteran's BVA hearing the Veteran and his representative 
requested that the record be held open for 60 days to allow 
for the submission of additional evidence.  See 38C.F.R. § 
20.709.  The record was held open for 60 days, and private 
medical records were submitted pertaining to the Veteran's 
claims of entitlement to service connection for bilateral 
tinnitus and entitlement to a compensable evaluation for 
residuals, resection, left eye muscle for esotropia.  
However, the Veteran did not waive initial RO consideration 
of this evidence.  See 38 C.F.R. § 20.1304(c).  As such these 
matters must be returned for consideration, and if the 
benefits sought remain denied, for issuance of a Supplemental 
Statement of the Case with respect to these issues.  See 38 
C.F.R. § 19.31 (2008).

In addition, the Board also notes that there are several VA 
eye examination reports of record that pertain to the 
Veteran's residuals, resection, left eye muscle for 
esotropia.  However, none of these examination reports have a 
plotted Goldmann Perimeter Chart associated with them and 
document that such a chart was "not indicated."  See 
38 C.F.R. § 4.77.  The Board is of the opinion that the RO 
should review the medical evidence of record, including the 
additional evidence submitted by the Veteran and determine 
whether there is sufficient medical evidence to decide this 
claim.  If there is not sufficient medical evidence to decide 
the claim, the Veteran should be afforded an additional VA 
examination.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should review the medical 
evidence and determine whether there is 
sufficient medical evidence to decide the 
Veteran's claim for an increased rating 
for his left eye disorder, including 
whether there is a need for a Goldmann 
Perimeter Chart and an interpretation of 
that testing.  If the medical evidence is 
insufficient to decide the claim, the 
Veteran should be afforded an examination 
to determine the current severity of his 
left eye disorder.  

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of 
the additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


